                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  KEVIN JONES,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )        No. 3:19-CV-00190-JRG-DCP
                                                  )
  DOCTOR MATTHEWS, MELISSA                        )
  HEAD, and SARAH BAKER,                          )
                                                  )
                Defendants.                       )

                                  MEMORANDUM OPINION

        This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 that is proceeding

 as to Plaintiff’s claims that (1) Defendants denied him shoes that he needed due to a medical

 condition, and (2) Defendant Nurse Head denied Plaintiff the medical shoes in retaliation for

 Plaintiff filing grievances against her [Doc. 4 at 4–6]. Now before the Court is Defendants’ motion

 for summary judgment [Doc. 25], in support of which they filed an affidavit from Defendant Dr.

 Matthews and Plaintiff’s medical records [Doc. 25-1], as well as a memorandum [Doc. 26].

 Plaintiff has not filed a response to this motion, and his time for doing so has passed. See E.D.

 Tenn. L.R. 7.1. For the reasons set forth below, Defendants’ motion for summary judgment [Doc.

 25] will be GRANTED, and this action will be DISMISSED.

        I.      STANDARD

        Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary

 judgment, the court must draw all reasonable inferences in favor of the nonmoving party. McLean

 v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000). As such, the moving party has the




Case 3:19-cv-00190-JRG-DCP Document 27 Filed 03/01/21 Page 1 of 4 PageID #: 145
 burden of conclusively showing the lack of any genuine issue of material fact. Smith v. Hudson,

 600 F.2d 60, 63 (6th Cir. 1979).

          To successfully oppose a motion for summary judgment, “the non-moving party . . . must

 present sufficient evidence from which a jury could reasonably find for him.” Jones v. Muskegon

 Cty., 625 F.3d 935, 940 (6th Cir. 2010). However, a district court cannot grant summary judgment

 in favor of a movant simply because the adverse party has not responded. Stough v. Mayville

 Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998). Rather, the court must, at a minimum, examine the

 motion to ensure that the movant has met its initial burden. Id. In doing so, the court “must not

 overlook the possibility of evidentiary misstatements presented by the moving party.” Guarino v.

 Brookfield Twp. Trs., 980 F.2d 399, 407 (6th Cir. 1992).

          II.       ANALYSIS

          As set forth above, this action is proceeding only as to Plaintiff’s claims that (1) Defendants

 denied him shoes that he needed for a medical condition in violation of the Eighth Amendment,1

 and (2) Defendant Nurse Head denied Plaintiff these medical shoes in retaliation for him filing

 grievances. The Eighth Amendment requires prison authorities to provide medical care to

 incarcerated individuals. Estelle v. Gamble, 429 U.S. 102, 103–04 (1976). A prison official

 violates the Eighth Amendment by acting in a manner that is deliberately indifferent to a prisoner’s

 serious medical needs. Id. at 104–05; Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

 Also, to establish a retaliation claim, Plaintiff must show that: (1) he “engaged in protected

 conduct; (2) an adverse action was taken against [him] that would deter a person of ordinary

 firmness from continuing to engage in that conduct; and (3) there is a causal connection between


          1
            It is apparent from his complaint that Plaintiff did not intend to assert a claim for violation of his due process
 rights based on his allegation that Defendants deprived him of the medical shoes. Specifically, Plaintiff does not
 allege that Defendants denied him these shoes pursuant to an unconstitutional process for which any Defendant was
 responsible, but instead challenges Defendants’ individual decisions not to provide him with the shoes [Doc. 2 at 4].

                                                              2

Case 3:19-cv-00190-JRG-DCP Document 27 Filed 03/01/21 Page 2 of 4 PageID #: 146
 elements one and two – that is, the adverse action was motivated at least in part by the plaintiff’s

 protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

         In support of their motion for summary judgment, Defendants have set forth proof that they

 did not provide Plaintiff with the medical shoes after Defendant Dr. Matthews measured Plaintiff’s

 feet on December 2, 2018, which was approximately a week after Plaintiff entered the jail, and on

 April 29, 2019, as Defendant Dr. Matthews did not believe the shoes were medically necessary for

 Plaintiff based on those measurements [Doc. 25-1 at 2]. Defendants have also set forth proof that

 Plaintiff received the medical shoes two days after Defendant Dr. Matthews remeasured Plaintiff’s

 feet on August 5, 2019, as Defendant Dr. Matthews determined that Plaintiff needed them at that

 time [Id. at 3].

         Notably, the allegations of Plaintiff’s complaint in support of his claims proceeding herein

 [Doc. 2 at 4] do not directly contradict Defendants’ proof that they did not provide Plaintiff with

 the medical shoes due to Defendant Dr. Matthews’ medical judgment that Plaintiff did not need

 them. Moreover, even if the Court could liberally construe the allegations of Plaintiff’s complaint

 to allege that Defendants did not provide him with the medical shoes due to deliberate indifference

 and/or Plaintiff’s act of filing grievances, rather than Defendant Dr. Matthews’ medical judgment,

 this filing is unsworn and the Court cannot consider it for purposes of summary judgment. Fed.

 R. Civ. P. 56(c)(4); Dole v. Elliot Travel & Tours, Inc., 942 F.2d 962, 968–69 (6th Cir. 1991)

 (providing that a court may not consider unsworn statements when ruling on a motion for

 summary judgment). Further, Plaintiff has not responded to Defendants’ summary judgment

 motion or otherwise set forth any proof from which a jury could reasonably find that Defendants

 did not provide him the medical shoes due to deliberate indifference or his protected conduct.




                                                  3

Case 3:19-cv-00190-JRG-DCP Document 27 Filed 03/01/21 Page 3 of 4 PageID #: 147
        The Supreme Court has found that “the plain language of Rule 56(c) mandates the entry of

 summary judgment, after adequate time for discovery and upon motion, against a party who fails

 to make a showing sufficient to establish the existence of an element essential to that party’s case,

 and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

 317, 322 (1986). Accordingly, Defendants are entitled to summary judgment.

        III.    CONCLUSION

        For the foregoing reasons, Defendants’ motion for summary judgment [Doc. 25] will be

 GRANTED and this action will be DISMISSED with prejudice.                       Further, the Court

 CERTIFIES that any appeal from this decision would not be taken in good faith, and that Plaintiff

 should be DENIED leave to proceed in forma pauperis on any subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                  4

Case 3:19-cv-00190-JRG-DCP Document 27 Filed 03/01/21 Page 4 of 4 PageID #: 148
